Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al. (US 2013/0335629) in view of Pantos et al. (US 8,578,272).

Regarding claim 11 and claim 12, Laurent discloses receiving method and receiving apparatus comprising:
a processor; and a memory, wherein the processor (See Fig 4 and [0039]), in operation, performs:
receiving a first control data and a first media data, the first control data including first time information indicating a presentation start time of the first media data represented in a first timeline, the first control data including synchronization information (See [0028] receiving audio-video content through a first network.  The first control data and synchronization information reads on the metadata such presentation timestamps. See [0032-0033] each of the first media flow and second media flow are transmitted with auxiliary data packets transporting temporal synchronization data.  This data represents a counter value from a given time, i.e., a presentation start time of the media data represented in a timeline);
receiving the second control data and the second media data, the second control data including second time information indicating a presentation start time of the second media data specified by a second timeline (See [0030] the STB may access a second audio flow complementary to the broadcast audio-video content, i.e., second media data.  The audio flow is transmitted via RTCP which indicates equivalence between the presentation timestamp and the time given by the common clock according to the NTP network time protocol.  See [0032-0033] each of the first media flow and second media flow are transmitted with auxiliary data 
decoding and representing the first media data based on the first control data; and
decoding and representing the second media data based on the first control data, the representation of the second media data being synchronized with the first media data according to the synchronization information (See [0031] the first and second media content are received via different networks yet are played synchronously.  See [0038] decoding the audio and video flows and synchronizing according to the auxiliary data associated with each of the audio and video flows, i.e., decoding and representing the second media data based on the first control data).
Laurent does not disclose receiving first control data including first location information, the location information indicating a Uniform Resource Locator (URL) of a second control data to obtain the second control data, the second control data including second location information indicating a URL of a second media data to obtain the second media data.
Pantos discloses that it was known to receive first control data including first location information (See Col 13 line 35-45the client device may access a playlist file using a URI that has been provided to the client device, i.e., a first control data including first location information comprising a first URL/URI ), the location information indicating a Uniform Resource Locator (URL) of a second control data to obtain the second control data, the second control data including second location information indicating a URL of a second media data to obtain the second media data (See Col 13 line 35-46 accessing a playlist file, i.e., second control 
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Laurent with the known methods of Pantos predictably resulting in the first control data including first location information and synchronization information, the location information indicating a Uniform Resource Locator (URL) of a second control data to obtain the second control data, the second control data including second location information indicating a URL of a second media data to obtain the second media data by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of segmenting content and providing different bitrate versions as playlists allowing users to switch between different bitrate versions as suggested by Pantos.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425